         Case 1:17-cv-01789-DLC Document 429 Filed 09/13/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                           THE SOUTHERN DISTRICT OF NEW YORK

        SECURITIES AND EXCHANGE
        COMMISSION,
                                                            Case No. 17-CV-1789 (DLC)

                       Plaintiff,

                               v.

        LEK SECURITIES
        CORPORATION, et al.,



                       Defendants.


 DEFENDANTS PUSTELNIK, FAYYER AND AVALON’S MEMORANDUM OF LAW
 IN SUPPORT OF MOTION IN LIMINE TO PRECLUDE TESTIMONY BY JEROME
     LAGUILLES CONCERNING DEFENDANTS DOCUMENT PRODUCTIONS

       Defendants Sergey Pustelnik, Nathan Fayyer, and Avalon FA Ltd. (“Defendants”)

respectfully submit this Memorandum of Law in Support of their Motion in Limine to Preclude

Testimony by Jerome Laguilles concerning Defendant’s document productions.

                                          ARGUMENT

       In its Pre-Trial Statement, the SEC has identified as one of its witnesses Jerome

Laguilles, an SEC employee. The SEC proffers that he will testify “whether certain documents

in this case were included in the Avalon Defendants’ productions to the SEC.” This testimony is

completely irrelevant to any of the claims or defenses in this action. If the SEC believed that

Defendants failed to produce documents, either in response to a subpoena or in response to

document requests in this case, it does not say, it had a remedy. It could have moved to compel

the production of documents – but did not. What the SEC should not be permitted to do is sit
         Case 1:17-cv-01789-DLC Document 429 Filed 09/13/19 Page 2 of 3



idly by, then after the fact complain that documents were not produced without ever giving

Defendants a chance to respond.

       Defendants, as far as they know, fully complied with whatever subpoenas or document

requests they were served with. Defendants must be provided an opportunity to reply to whatever

false allegations the SEC intends to make to defend and explain their productions. Turning this

case into a mini-trial over whether or not documents were produced would be a total distraction.

The testimony is irrelevant, prejudicial and will be confusing to the jury. It should be excluded.

       Under Rule 401, “[e]vidence is relevant when ‘it has any tendency to make a [material]

fact more or less probable than it would be without the evidence.’” United States v. White, 692

F.3d 235, 246 (2d Cir.2012), as amended (Sept. 28, 2012) (quoting Fed. R. Evid. 401) (footnote

omitted). “A material fact is one that would affect the outcome of the suit under the governing

law.” Arlio v. Lively, 474 F.3d 46, 52 (2d Cir. 2007) (quoting Beth Israel Med. Ctr. v. Horizon

Blue Cross & Blue Shield of N.J., Inc., 448 F.3d 573, 579 (2d Cir. 2006)). Irrelevant evidence is

inadmissible. Fed. R. Evid. 402.

       Under Rule 403, the Court may exclude evidence even if it is relevant where its probative

value is substantially outweighed by the risk of “unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.”

See generally United States v. Gupta, 747 F.3d 111, 131–32 (2d Cir. 2014); Gerber v. Computer

Assocs. Int'l, Inc., 303 F.3d 126, 136 (2d Cir. 2002). Evidence is considered prejudicial if it

“involves some adverse effect ... beyond tending to prove the fact or issue that justified its

admission into evidence.” Highland Capital Mgmt., L.P. v. Schneider, 551 F. Supp. 2d 173, 176–

77 (S.D.N.Y. 2008) (quoting United States v. Gelzer, 50 F.3d 1133, 1139 (2d Cir. 1995)).




                                                      2
         Case 1:17-cv-01789-DLC Document 429 Filed 09/13/19 Page 3 of 3



        It would be unfair to let the SEC introduce this irrelevant, confusing and prejudicial

evidence into the trial of this case.

                                         CONCLUSION

        For these reasons, the Court should issue an Order granting Defendants’ Motion in limine

and precluding testimony by Jerome Laguilles concerning document productions.

Dated: September 13, 2019

                                                      Respectfully submitted,



                                                      __________________________
                                                      James M Wines
                                                      Law Office of James M Wines
                                                      1802 Stirrup Lane
                                                      Alexandria, VA 22308
                                                      202.297.6768
                                                      winesj@wineslegal.com

                                                      Steven Barentzen
                                                      Law Office of Steven Barentzen
                                                      17 State Street, Suite 400
                                                      New York, NY 10004
                                                      Phone: (917) 476-0953
                                                      Fax: (202) 888-6268
                                                      Steven@barentzenlaw.com

                                                      Attorneys for Defendants Sergey Pustelnik,
                                                      Nathan Fayyer and Avalon FA LTD




                                                     3
